Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 28, 2016

                                     No. 04-16-00327-CV

                              Maxine ADAMS and Cecil Adams,
                                       Appellants

                                               v.

                                     Christopher PRINE,
                                           Appellee

                      From the 269th District Court, Harris County, Texas
                                Trial Court No. 2014-35653-a
                            Honorable Dan Hinde, Judge Presiding


                                        ORDER
        Appellants’ motion for extension of time and request for copy of supplemental record is
GRANTED. The clerk of the court is directed to provide the appellants a CD-ROM containing
an electronic copy of the supplemental records filed on June 27, 2016. Appellant’s brief must be
filed no later than ten days from the date of this order.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court